Citation Nr: 1722113	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  13-14 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

On a May 2013 substantive appeal form, the Veteran requested a Board hearing.  However, the Veteran withdrew his request for such hearing in a telephone contact with VA in April 2017.  See 38 C.F.R. § 20.704(e).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Despite a January 2012 VA examination showing that the Veteran has no mental disorder, he contends that he has PTSD related to his service in Vietnam, to include being under mortar and small arms fire and witnessing the wounding of fellow soldiers.  See February 2011 Veteran statement.  The Veteran submitted multiple buddy statements in support of his contention.  Additionally, in a May 2017 appellant's brief, the Veteran's representative argues that VA failed in its duty to assist by failing to provide an adequate medical opinion and that the Veteran had a diagnosis of PTSD according to a July 9, 1984, note.

Review of the Veteran's claims file reveals a July 9, 1984, VA medical record (with a date of request listed as June 12, 1984) showing that the Veteran complained of flashbacks, nightmares, and explosive behavior and showing a diagnosis of rule out PTSD.  However, other records from that timeframe appear to show that PTSD (or posttraumatic stress syndrome) was a diagnosis.  Moreover, while the January 2012 VA examiner reported that the Veteran does not currently have symptoms meeting the criteria for PTSD or any other psychiatric diagnoses, the examiner noted, "it is certainly within the realm of possibility that [the Veteran's] anger in his first marriage was related to his service in Vietnam . . . ."

The Veteran asserts that he sought treatment for PTSD, to include at the Northport VA Medical Center (VAMC) in 1985 to 1986 and at the Babylon Vet Center in 1984 to 1986.  See January 2011 report of general information.  The Board acknowledges that it appears that the RO attempted to obtain relevant records, but in light of this remand and the Veteran's January 2013 notice of disagreement requesting finding of all of his Babylon Vet Center records from 1984 to 1986, the Board finds that such records should be requested on remand, as well as any additional pertinent records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Then, the Veteran should be afforded another VA examination on remand, keeping in mind that the requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The requirement that a "current disability" be present in a service connection claim is satisfied when an appellant has a disability at the time a claim is filed or during the pendency of that claim even if that disability subsequently resolves.  The Board may also make a factual finding as to whether an earlier diagnosis is sufficiently proximate to the filing of a claim so as to constitute evidence of a current diagnosis.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records dated since 1984.  The records should include the Veteran's treatment records from Babylon Vet Center dated from 1984 to 1986 that are not already associated with the Veteran's claims file.  A search of non-electronic, retired or archived records should be made in doing so.

2.  After associating the above records, if any, with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of any current psychiatric disorder.  The claims file must be reviewed by the examiner in conjunction with the examination. All tests deemed necessary should be conducted and the results reported. 

The examiner should determine whether the Veteran has a current psychiatric disorder, including whether he meets the criteria for a diagnosis of PTSD and whether he has met such in the past with consideration of the 1984 treatment records.  

The examiner should opine on whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disorder had its onset during, or is otherwise related to, active service.  If PTSD is diagnosed, the underlying stressors should be identified, to include consideration of the Veteran's contentions that he has PTSD that is related to his service in Vietnam.

The examiner should explain the medical basis for the conclusions reached.

3.  After the development requested above has been completed to the extent possible, and any additional development deemed necessary is accomplished, readjudicate the appeal.  If the benefit sought on appeal remain denied, then furnish the Veteran and his representative with a supplemental statement of the case and give them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




